Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the preliminary amendment filed 9/14/2020, in which. 

Claims 1-20 are pending.
Claims 21-27 were cancelled.
No claims were added/amended.
Claims 1, 10, 19 are independent claims.


Claim Objections

Claims 1, 10, 19 are objected to because of the following informalities: 
Claim 1, line 2 reads “the page including a panels”, it should read, “the claim including panels”.
Claims 10, 19 are objected for the same reasons as claim 1 above.

  Appropriate correction is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10558742. Although the claims at issue are not identical, they are not patentably distinct from each other because patent 10558742 anticipates all the limitations of the broader instant claims. See mapping bellow. Claims 10-20 are rejected under similar reasons.

The patent discloses a computer-implemented method, the method comprising: receiving a page for a user device the page including panels[col 21, lines 7-8]; 
receiving layout data for the page, the layout data defining a visual relationship between the panels based on an orientation of the user device [col 21, lines 12-15, lines 39-41]; generating, by a computer system, a slide including a subset of panels to display on the user device, the subset of panels selected based on characteristics of the user device and the layout data [col 21, lines 24-30] and sending, the slide to the user device, a set of slides including the generated slide, each slide including at least one 
Regarding claim 2, the patent discloses wherein generating the slide comprises: calculating a first number, the first number being a number of panels that can be displayed horizontally, and a second number, the second number being a number of panels vertically on the user device[col 21, lines 45-50].
Regarding claim 3, the patent discloses wherein calculating the first number includes calculating a number of characters that can be displayed horizontally on the user device and dividing the first number by a number of characters displayed horizontally in a given panel [col 21, lines 51-55].
Regarding claim 4, the patent discloses wherein calculating the second number includes calculating a number of characters that can be displayed vertically on the user device and dividing the first number by a number of characters displayed vertically in a  given panel [col 21, lines 56-60].
Regarding claim 5, the patent discloses wherein the number of characters that can be displayed vertically on the user device is determined based on a preferred font for the user device[col 21, lines 61-63]

Regarding claim 7, the patent discloses wherein generating the slide includes selecting the subset of panels based on the visual relationship between the panels[col 22, lines 1-3].
Regarding claim 8, the patent discloses further comprising generating slides, such that each panel on the page is included in one slide[col 22, lines 4-6].
Regarding claim 9, the patent discloses further comprising: receiving, by the user device, a set of slides including the slide, each slide including at least one panel; displaying a first slide of the slides on the user device; and displaying a second slide of the slides on the user device in response to receiving a navigation action[col 21, lines 34-44].
Claims 10-20 are rejected under similar reasons as claims 1-9 above.

Note regarding AIA  status

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections 35 U.S.C. §103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 8-10, 17-18, are rejected under 35 U.S.C. 103 as being unpatentable over Charles Beebe (US Pat No. 6,966,028; Date of Patent: 11/15/2005)(hereinafter Beebe) in view of Shannon Tyler Moore at al (US PG Pub No. 2014/0013271; Date of Publication 01/09/2014; Filed: 07/05/2012) (Hereinafter: Moore).
Note: Beebe was cited in the IDS filed 1/27/2020.

Claim 1 (method), 10 (medium), 19 (system):
As per independent claims 1, 10, 19, Beebe discloses a computer-implemented method (system, non-transitory medium), the method comprising: receiving a page for a user device, the page including panels [FIG. 3 shows a web page 300 defined using the web page definition method of the present invention. As shown in FIG. 3, web page 300 is subdivided into a series of panels 302. Each panel 302 is a region or area of web page 300. The size, shape and number of panels 302 can be tailored to suit the needs of individual web pages 300. In some cases, panels 302 will be of uniform size and shape, ¶ [Col 3, Lines 38-49]; see figs 1-2; cols 2-3 system and medium].
receiving layout data for the page, the layout data defining a visual relationship between the panels [Targeting web server program 214 maintains an 
generating, by a computer system, a slide including a subset of panels to display on the user device; the subset of the panels selected based on characteristics of the user device and the layout data, [In many cases, it will be desirable to choose the size of panels 302 and inserts 304 to increase the portability of web page 300. As shown in FIG. 4, this can be done by choosing the overall size of web page 300 to fit within the display of computer 102. At the same time, the size of panels 302 and inserts 304 is chosen to fit within the display of a target personal data assistant (PDA) or other hand held device 400. This allows the same web page 300 to be viewed on different devices. FIG. 4 provides an example showing two such devices computer system 102 and PDA 400. In the first case, web page 300 is viewed as is. In the second case, PDA 400 is used to navigate (scroll) between different parts of the web page 300. In either case, the look and feel of web page 300 is maintained, [Col 4, Lines 49-63]]. Notice in fig 4 content of the slide depends on the number of panels to be displayed (content in slide 102 different to content in PDA).
 sending to the user device a set of slides including the generated slide, each slide including at least one panel, to cause operations comprising [targeting web server program 214 renders the selected inserts 304 to create an HTML (or other presentation language such as XML) representation of the requested web page 300. Targeting web server program 214 completes method 500 at step 512 by returning the 
Displaying a first slide of the set of slides on the user device, the first slide including the generated slide [FIG. 3 shows a web page 300 defined using the web page definition method of the present invention. As shown in FIG. 3, web page 300 is subdivided into a series of panels 302. Each panel 302 is a region or area of web page 300. The size, shape and number of panels 302 can be tailored to suit the needs of individual web pages 30[Col 3, lines 38-50]].
Beebe failed to specifically disclose the layout data based on an orientation of the user device and displaying a second slide of the set of slides on the user device in response to receiving a navigation action, the second slide including at least one other panel of the panels, the at least one other panel being allocated to the second slide based on the orientation of the user device and the visual relationship, defined in the layout data, between the at least one panel of the first slide and the at least one other panel of the second slide
Moore, in the same field of displaying groups of elements on a display screen discloses the layout data based on an orientation of the user device [if the mobile device 100 is adapted to operate in both landscape and portrait orientation, the device 100 may be configured to apply a similar layout algorithm and redistribute or re-scale the tiles as necessary when the device 100 is rotated to a landscape position, as opposed to the portrait orientation depicted in FIGS. 7A to 9B, ¶ [0079]]. 
Displaying a second slide of the set of slides on the user device in response to receiving a navigation action, the second slide including at least one other panel of the panels, the at least one other panel being allocated to the second slide based on the orientation of the user device and the visual relationship, defined in the layout data, between the at least one panel of the first slide and the at least one other panel of the second slide [FIG. 7G illustrate, in contrast to the layout 700d of FIG. 7D, a further variant of the five-tile activity screen as it might be laid out on a mobile device display no in a landscape orientation, where the two smaller regions (3) and (4) are created by a vertical split of the larger region previously occupying that space in the layout ¶ [0066], if the mobile device 100 is adapted to operate in both landscape and portrait orientation, the device 100 may be configured to apply a similar layout algorithm and redistribute or re-scale the tiles as necessary when the device 100 is rotated to a landscape position, as opposed to the portrait orientation depicted in FIGS. 7A to 9B, ¶ [0079]]. See Figures 7d, 7g. Orientation change rearranges tiles based on the orientation of the user device and the panel groups.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content item layout and display teachings of Beebe to display a second slide of the set of slides on the user device in response to receiving a navigation action, the second slide including at least one other panel of the panels, the at least one other panel being allocated to the second slide based on the orientation of the user device and the visual relationship, defined in the layout data, between the at least one panel of the first slide and the at least one other panel of the second slide as disclosed by Moore. The motivation for doing so would have been to adjust the content when device orientation changes, assuring the user is 

Claim 8 (method), 17 (medium):
As per claims 8, 17, Beebe and Moore teach further comprising generating slides, such that each panel on the page is included in one slide. Beebe, [As shown in FIG. 4, this can be done by choosing the overall size of web page 300 to fit within the display of computer 102. At the same time, the size of panels 302 and inserts 304 is chosen to fit within the display of a target personal data assistant (PDA) or other hand held device 400. This allows the same web page 300 to be viewed on different devices. FIG. 4 provides an example showing two such devices computer system 102 and PDA 400. In the first case, web page 300 is viewed as is. In the second case, PDA 400 is used to navigate (scroll) between different parts of the web page 300. In either case, the look and feel of web page 300 is maintained, [Col 4, Lines 49-63]]. See fig 4, one panel per slide in PDA.

Claim 9 (method), 18 (medium):
As per claims 9, 18, Beebe and Moore teach further comprising:
receiving, by the user device, a set of slides including the slide, each slide including at least one panel; displaying a first slide of the slides on the user device; and displaying a second slide of the slides on the user device in response to receiving a navigation action. Beebe, [As shown in FIG. 4, this can be done by choosing the overall size of web page 300 to fit within the display of computer 102. At .


Claims 2, 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beebe and Moore in view of Ashley Averett et al. (US patent Application Publication No. 2009/0327965; Published 12/31/2009)(hereinafter Averett).
Note: Averett was cited in the IDS filed 1/27/2020.

Claim 2 (method), 11 (medium), 20 (system):
As per claim 2, which depends on claim 1, Beebe and Moore disclose splitting the web page into slides, however, Beebe and Moore failed to specifically disclose wherein generating the slide comprises: calculating a first number, the first number being a number of panels that can be displayed horizontally, and a second number, the second number being a number of panels vertically on the user device. 
Averett, in the same field of fitting panels into a display area discloses these limitations in that […uses the size of the tiles along with the predetermined width to arrange the tiles. This predetermined width is generally expressed in terms of pixels. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the page splitting teachings of Beebe and Moore to include the tile arrangement teachings of Averett, the result would have allowed the method of Beebe to efficiently split web pages so that more elements fit each page, thus maximizing page utilization while reducing amount of pages to be turned. 

Claims 6, 7, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Beebe and Moore, in view of Lars Erik Bolstad (US Patent Application Publication No. 2013/0227398; Published 08/29/2013) (hereinafter Bolstad).
Note: Bolstad was cited in the IDS filed 1/27/2020.

Claim 6 (method), 15 (medium):
wherein the layout data define a first group that defines a visual relationship between a first panel and a second panel and the layout data define a visual relationship between the first group and a third panel.
Bolstad, in the same field of endeavour discloses this limitation in that [webpage elements may be categorized (grouped) based on tags in the markup language code, media type and CSS code. As such, content could, for example, be classified into one of multiple classifications such as: heading material, body text or main content, content supplemental to the main content (e.g., image or content requiring a plug-in), advertising, footer, legal disclaimer, sidebar or navigation bar content, part of an index to related content, etc. Based on such categorizations, the rendering engine 214 may be able to enforce certain rules in order to modify elements and/or the relationships between multiple elements on the webpage, so that the webpage content can be split into multiple discrete screen pages, ¶ [0038]].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the page splitting teachings of Beebe and Moore to include a layout that defines a first group that defines a visual relationship between a first panel and a second panel and the layout defines a visual relationship between the first group and a third panel as disclosed by Bolstad for the purpose navigating a web page rearranged into multiple discrete screens which are displayed one at a time as disclosed by Bolstad, ¶ [0006].


Claim 7 (method), 16 (medium):
As per claims 7, 16, Beebe and Moore disclose the code (description of the page) includes information that defines the position of the panels (see Beebe Col 5, lines 5-15). However, Beebe failed to specifically disclose: wherein generating the slide includes selecting the subset of panels based on the visual relationship between the panels.
Bolstad, in the same field of endeavour discloses this limitation in that [Based on such categorizations, the rendering engine 214 may be able to enforce certain rules in order to modify elements and/or the relationships between multiple elements on the webpage, so that the webpage content can be split into multiple discrete screen pages, ¶ [0038]].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the page description teachings of Beebe select the subset of panels based on the visual relationship between the panels as disclosed by Bolstad for the purpose navigating a web page rearranged into multiple discrete screens which are displayed one at a time as disclosed by Bolstad, ¶ [0006].


Claims 3-5, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Beebe, Moore and Averett as in claim 2 above,  in view of Hideyuki Kishihata (US patent Patent No. 5333253; Published 07/26/1994)(hereinafter Kishihata) further in view .
Note: Kishihata and Rangwala were cited in the IDS filed 1/27/2020.

Claim 3 (method), 12 (medium):
As per claims 3, 12, Beebe, Moore and Averett failed to specifically disclose the limitations of claim 3, 12.
Kishihata, in the same field of page splitting discloses wherein calculating the first number includes calculating a number of characters that can be displayed horizontally on the user device [The relationship between the size of characters (the number of dots constituting each character) displayed by the display means provided in the apparatus and the number of characters constituting each line and the number of lines on one frame is such that one frame contains 50 characters .times.20 lines in the case of 24-dot characters, characters .times. 35 lines in the case of 16-dot characters, or 100 characters .times. 40 lines in the case of 12-dot characters, as shown in the following table [Col 3, Lines 42-55] See table in col 3]. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the page splitting teachings of Beebe, Moore and Averett to calculate the number of characters that can be displayed horizontally/vertically in a display as disclosed by Kishihata for the purpose of determining whether to split a page horizontally or vertically while freeing the user from scrolling. The result would have further maximized page utilization.

Dividing the first number by a number of characters displayed horizontally in a given panel.
Rangwala, in the same field of document page splitting discloses this limitation in that [the column selection component 810 selects an appropriate column width given the available display area (standard panel). In one embodiment, the columns may be selected based on the width of the available display area, ¶ [0069]; Once the size and number of ideal columns is selected by column selection component 810, then content is placed within the layout. The page design component 820 determines how many pages and associated columns will be necessary to present all of the text and media within an article… The total number of characters that fit into the column are counted. The total number of columns is then calculated by dividing the total characters in the article by the number of characters fit into the first column. Next, the number of columns consumed by images or other media associated with the article is calculated and added to the number of columns needed to present the text. This will result in the total number of columns required, ¶ [0070]; the total number of pages required is determined by dividing the total columns required by columns per page, ¶[0071]]. Accordingly, number of total columns (horizontal areas) are calculated by dividing total character count (horizontal character total implicit).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Beebe, Moore, Averett 

Claim 4 (method), 13 (medium):
As per claims 4, 13, Beebe, Moore, and Averett failed to specifically disclose the limitations of claim 4, 13.
Kishihata, in the same field of page splitting discloses wherein calculating the second number includes calculating a number of characters that can be displayed vertically on the user device [The relationship between the size of characters (the number of dots constituting each character) displayed by the display means provided in the apparatus and the number of characters constituting each line and the number of lines on one frame is such that one frame contains 50 characters .times.20 lines in the case of 24-dot characters, characters .times. 35 lines in the case of 16-dot characters, or 100 characters .times. 40 lines in the case of 12-dot characters, as shown in the following table, [Col 3, Lines 42-55] See table in col 3]. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the page splitting teachings of Beebe, Moore, and Averett to calculate the number of characters that can be displayed horizontally/vertically in a display as disclosed by Kishihata for the purpose of determining whether to split a page horizontally or vertically while freeing the user from scrolling. The result would have further maximized page utilization.
dividing the first number by a number of characters displayed vertically in a standard panel.
Rangwala, in the same field of document page splitting discloses this limitation in that [the column selection component 810 selects an appropriate column width given the available display area (standard panel). In one embodiment, the columns may be selected based on the width of the available display area, ¶ [0069]; Once the size and number of ideal columns is selected by column selection component 810, then content is placed within the layout. The page design component 820 determines how many pages and associated columns will be necessary to present all of the text and media within an article… The total number of characters that fit into the column are counted. The total number of columns is then calculated by dividing the total characters in the article by the number of characters fit into the first column. Next, the number of columns consumed by images or other media associated with the article is calculated and added to the number of columns needed to present the text. This will result in the total number of columns required, ¶ [0070]; the total number of pages required is determined by dividing the total columns required by columns per page, ¶[0071]]. Accordingly, number of total columns (horizontal areas) are calculated by dividing total character count (horizontal character total implicit).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Beebe, Moore, Averett 

Claim 5 (method), 14 (medium):
As per claim 5, 14 Beebe, Moore, Averett , Kishihata and Rangwala disclose, wherein the number of characters that can be displayed vertically on the user device is determined based on a preferred font for the user device, Kishihata, [The relationship between the size of characters (the number of dots constituting each character) displayed by the display means provided in the apparatus and the number of characters constituting each line and the number of lines on one frame is such that one frame contains 50 characters .times.20 lines in the case of 24-dot characters, characters .times. 35 lines in the case of 16-dot characters, or 100 characters .times. 40 lines in the case of 12-dot characters, as shown in the following table, [Col 3, Lines 42-55] See table in col 3]. Thus the number of characters that can fit vertically varies according to the preferred font size.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the page splitting teachings of  Beebe, Moore, Averett and Rangwala to calculate the total number of characters that can fit an area vertically based on a preferred font size as disclosed by Kishihata since Kishihata disclosed that maintaining the relationship of character size and number of characters . 


Response to Arguments

Applicant’s arguments, see page 7 filed 5/24/2021, with respect to the claim rejections under 112(b) have been fully considered and are persuasive.  The rejection has been withdrawn in response to amendment. 

Applicant’s arguments, see pages 7-8 filed 5/24/2021, with respect to the claim rejections under 102 have been fully considered and are persuasive. However, the claim amendment changed the scope of the claimed invention and necessitated new grounds of rejection. Therefore Applicant arguments are moot in view of new grounds of rejection. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/HOWARD CORTES/           Primary Examiner, Art Unit 2144